Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/048,016 received October 15, 2020. Claim 12 is canceled, claims 1-11 and 13-15 are amended, and claims 16-20 are newly added.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 9,248,752.  The claims comprise determining an equivalent storage capacity of a virtual precharge store and a controller to control the charging of electric vehicles in accordance with the connection capacity from the electricity supply network and the equivalent storage capacity.
Regarding Claim 1: Though the prior art discloses a charging station with a connection point to an electricity supply network having a capacity value and  the ability to use stored power from connected electric vehicles which are connected to the system for charging in order to supplement the charging electricity provided by the supply network to address peak demands and charging priorities, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
 a control device configured to control the charging station, wherein the control device is configured to:
- determine an equivalent storage capacity of a virtual precharge store, and
- control the charging of electric vehicles in accordance with the connection capacity value and the equivalent storage capacity, 
- wherein the equivalent storage capacity describes a value corresponding to a storage capacity of a virtual electrical precharge store which, for a predefined charging period, is configured to deliver an additional charging capacity, which is dictated by the storage capacity, in order to increase a charging capacity which is restricted by the connection capacity value. 
Regarding Claim 11: Though the prior art discloses a method of controlling a charging station with a connection point to an electricity supply network having a capacity value and  the ability to use stored power from connected electric vehicles which are connected to the system for charging in order to supplement the charging electricity provided by the supply network to address peak demands and charging priorities, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of:
a control device for controlling the charging station, the controlling comprising:
- determining an equivalent storage capacity of a virtual precharge store; and
- controlling the charging of electric vehicles in accordance with the connection capacity value and the equivalent storage capacity,
- wherein the equivalent storage capacity describes a value corresponding to a storage capacity of a virtual precharge store which, for a predefined charging period, is configured to deliver an additional charging capacity, which is dictated by the storage capacity, to increase a charging capacity which is restricted by the connection capacity value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuribayashi et al. U.S. Patent 9,248,752 teaches a charging control system utilizing the grid, a high-capacity energy storage and EV batteries to establish a managed charging system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859